DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over So (US-7,409,765) in view of Pena (US-2018/0303217).
 	So shows a grill tool comprising a controller (15) mounted on a handle (12) and operably connected to a battery (19).  The controller includes user input means (20) for controlling music downloaded from audio files or broadcast from radio (see col. 3, lines 13-21).  There is no disclosure in the So patent for controlling music being steamed from a portable electronic device as is called for in claim 1 of the instant application.
	However, it is old and well known to remotely control music being steamed from a portable phone or tablet to a speaker.  Pena shows a hand-operated tool equipped with button controls (10), such as volume controls or phone answering controls (see paragraph [0016] of the Pena specification), used in remotely controlling streamed music or incoming/outgoing phone calls from a mobile phone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide So’s controller (15) with a microcontroller for controlling music being .

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over So in view of Pena as applied to claims 1-4 above, and further in view of Bond et al. (US-6,675,483).
 	The So patent does not disclose the details of the housing compartment of its controller and its connection to the grill tool handle.
	The patent to Bond et al. shows a combination grill tool that can include a fork implement or a  spatula blade.  A housing (12) equipped with control circuitry and battery is detachably mounted on a handle portion (18) of the tool.
 	It would have been obvious to a person having ordinary skill in the art to detachably mount the resulting control housing of the modified So device, as was presented above in section 3, on the handle of a grill tool, as taught by Bond et al., so that the control housing or grill implement could be easily removed for repair or replacement.  In regard to claim 6, it would have been an obvious choice of mechanical design to form the grilling implement as a spatula blade as shown in Figure 1 of the Bond et al. patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to de Lange (US-5,023,761) shows a controller detachably mounted on an elongate handle of a grill tool.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/22/2022